Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendment filed 12/30/2020 in which Claims 1, 5-8, 11, 12, 14-16 are pending and Claim 9 is cancelled.
Response to Arguments
2.	Applicant’s arguments, see pages 6-13, filed 12/30/2020, with respect to the rejection(s) of claim(s) 1, 16 under Shimizu, Scuderi and Bowler have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of Caldwell and Shin.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1, 6, 7, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2010/0026532 to Shimizu et al (“Shimizu”) in view of U.S. Patent 8,698,029 to Scuderi et al (“Scuderi”) in further view of U.S. Patent Publication 2003/0121767 to Caldwell and in further view of U.S. Patent Publication 2017/0269768 to Shin et al (“Shin”).
As to Claim 1, Shimizu teaches a touch control device (rotary input device 2, see ¶ 0002; Fig. 1A) comprising: a base including a metal complex (casing 4, see ¶ 0003; Fig. 1);  an overlay configured to cover an upper surface of the base (disc-like rotary member 7, see ¶ 0002; Fig. 1A);
5an electrode groove formed on an upper surface of the base (in the operation region 2A [touch area of the base] there are formed recesses 8, for example, at eight positions, respectively. In these recesses 8 there are disposed eight electrodes 6a, 6b, 6c, . . . , 6h [electrode grooves], respectively, see ¶ 0003; Figs. 1A & 1B); 
a plurality of sensor electrodes formed on the electrode groove and having a conductive material (In these recesses 8 there are disposed eight electrodes 6a, 6b, 6c, . . . , 6h [electrode grooves], respectively, see ¶ 0003; Fig. 1B; human body serves as a grounding member producing an electrostatic capacitance C between the finger 3 and any one or adjacent ones of the electrodes 6a to 6h, see ¶ 0007). Since electrostatic capacitance is formed between the finger and the electrodes, it can be reasonably construed that the electrodes 6a to 6h contain conductive material; 10and 
an integrated circuit coupled to the base and connected to the plurality of sensor electrodes to sense a change in capacitance of the plurality of sensor electrodes (In these recesses 8 there are disposed eight electrodes 6a, 6b, 6c, . . . , 6h [electrode grooves], respectively, see ¶ 0003; Fig. 1B; bringing the finger 3 close to or into contact with the surface of the rotary member 7, the human body serves as a grounding member producing an electrostatic capacitance C between the finger 3 and any one or adjacent ones of the electrodes 6a to 6h, see ¶ 0007; rotary input device 2 [integrated circuit] is capable of sensing the angle of rotation of the rotary member 7 caused by the finger, see ¶ 0002; in one part of a casing 4 [base], there is formed an operation region 2A sinking in a 
Shimizu fails to disclose the plurality of sensor electrodes including first sensor electrodes disposed on the upper surface of the base and directly connected to each other, and including second sensor electrodes disposed on the upper surface of the base and spaced apart from each other
Scuderi further teaches the plurality of sensor electrodes including first sensor electrodes disposed on the upper surface of the base and directly connected to each other, and including second sensor electrodes disposed on the upper surface of the base and spaced apart from each other (the first portion 206 of the connection element 204 can contact a portion of the electrode 112 exposed in the opening 203, and the second portion 207 of the connection element 204 can contact a portion of the electrode 132 exposed in the opening 208. The third portion 205 of the connection element 204, or at least a portion thereof, can be separated from the connection element 201, from a portion of the substrate surface 191 [first surface of the base] in the gaps 209, 210 between the electrodes 112, 122, 123, 132 and from portions of the electrodes 112, 132 in the vicinity of the edges of the electrodes 112, 132 adjacent the connection element 201, see ¶ 0070; Fig. 2a); and connection electrodes connecting the second sensor electrodes through the via holes (the electrodes 111-113, 131-133 of the first electrode sets 105, 106, 107 can be formed on a first surface of the substrate 190, for example on the substrate surface 191, and the electrodes 101-104, 121-124 of the second electrode sets 108, 109 can be formed on a second 
Before the effective filing date of the claimed invention, it would have been in order to modify Shimizu with Scuderi to teach the plurality of sensor electrodes including first sensor electrodes disposed on the upper surface of the base and directly connected to each other, and including second sensor electrodes disposed on the upper surface of the base and spaced apart from each other. The suggestion/motivation would have been in order to reduce the electrical resistivity of the connection between the electrodes of the second electrode sets (see ¶ 0107).
Shimizu and Scuderi do not expressly disclose via holes penetrating the base; connection electrodes formed on a lower surface of the base and connecting the second sensor electrodes through the via holes; an integrated circuit coupled to the base, disposed below the base.
Caldwell teaches via holes penetrating the base (cutout sections 157, see ¶ 0052; Fig. 11A illustrates the cutout sections penetrating the substrate 50 (base)); connection electrodes formed on a lower surface of the base; an integrated circuit coupled to the base, disposed below the base (electrodes 60 and integrated control circuits 62…electrical traces 63 [connection electrodes] 
 Caldwell does not expressly disclose connection electrodes connecting the second sensor electrodes through via holes. However, Caldwell teaches in Figure 9A, electrical traces 63 connecting electrodes 60 and integrated control circuits 60 where the electrodes 60 are disposed on an upper surface of the substrate 50 [base] (¶ 0050) and further, Fig. 15D illustrates a depression 91 where the electrical traces 63 [connection electrodes] are connected to the electrodes 60 [second sensor electrodes] through the via holes where it could be reasonably interpreted that the electrical traces 63 and electrodes 60 are on different surfaces of substrate 50 (see ¶ 0061).
Before the effective filing date of the claimed invention, it would have been in order to modify Shimizu and Scuderi with Caldwell to teach via holes penetrating the base; connection electrodes formed on a lower surface of the base and connecting the second sensor electrodes through the via holes; an integrated circuit coupled to the base, disposed below the base. The suggestion/motivation would have been in order to ensure positive engagement of individual components into an integrated touch switch/control panel assembly (see ¶ 0009).
Shimizu, Caldwell and Scuderi fail to disclose wherein the upper surface of the base includes a curved surface shape of different curvatures.
Shin teaches wherein the upper surface of the base includes a curved surface shape of different curvatures (curved surface of the touch portion 110 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Shimizu, Scuderi and Caldwell with Shin to teach wherein the upper surface of the base includes a curved surface shape of different curvatures. The suggestion/motivation would have been in order for the input accuracy of the gesture to be improved (see ¶ 0094).
As to Claim 6, depending on Claim 1, Scuderi teaches wherein the first sensor electrodes are 10connected along a first direction and the second sensor electrodes are separated along the first direction and a second direction crossing the first direction (first electrode set 105 comprises electrodes 111, 131 that are formed over the substrate surface 191 and are arranged in a row along a first direction 180, which extends in the vertical direction; second electrode set 108 comprises electrodes 101, 102, 103, 104…electrodes 121, 122, 123, 124..arranged in a row along a second direction 181…in the horizontal direction; the first direction 180 and the second direction 181 are perpendicular to a surface normal 182 of the substrate surface 191, see ¶ 0047-0049; Fig. 1).  
As to Claim 7, depending on Claim 6, Scuderi teaches wherein the first sensor electrodes are disposed to cross the second sensor electrodes along the second direction (first electrode set 105 comprises electrodes 111, 131 that are formed over the substrate surface 191 and are arranged in a row along a first .
As to Claim 11, depending on Claim 10, Shimizu teaches wherein the overlay includes a non-5metallic material (disc-like rotary member 7 is formed of an insulator, see ¶ 0002; Fig. 1A).  
As to Claim 12, depending on Claim 10, Shimizu teaches wherein bubbles generated between the overlay and the base pass through the via hole (a rotary shaft 16 is fixed to a bearing 14 formed at the center of the operation region 2A, with the rotary member 7 [overlay] rotatably mounted on the rotary shaft 16; The diameter of the rotary member 7 is smaller than the operation region 2A, and the rotary member 7 is adapted to be capable of turning in the operation region 2A while sliding on the surface of the insulating sheet 5. Incidentally, the frictional resistance between the insulating sheet 5 and the rotary member 7 is small, permitting the rotary member 7 to turn smoothly, see ¶ 0004-0005).  Examiner construes the bearing as the via hole and the rotary member and the operation region pass through the bearing since it permits the rotary member to turn smoothly.
8.	Claims 5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2010/0026532 to Shimizu et al (“Shimizu”) in view of U.S. Patent 8,698,029 to Scuderi et al (“Scuderi”) in further view of U.S. Patent Publication .
As to Claim 5, depending on Claim 1, Shimizu, Scuderi, Caldwell and Shin fail to disclose wherein the connection electrodes include, a first terminal electrode configured to connect the first sensor electrodes and the 5integrated circuit and a second terminal electrode configured to connect the second sensor electrodes and the integrated circuit. Machida teaches wherein the connection electrodes include, a first terminal electrode configured to connect the first sensor electrodes and the 5integrated circuit and a second terminal electrode configured to connect the second sensor electrodes and the integrated circuit (sense unit 1008 [integrated circuit] is connected to the ground electrodes 1006 [first and second terminal electrodes] and the sensor electrode 1005 through interconnection 1003. Sense unit 1008 may be formed for a plurality of sensor elements and may be formed in other regions on the semiconductor substrate 1001, see ¶ 0130).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Shimizu, Scuderi, Caldwell and Shin with Machida to teach wherein the connection electrodes include, a first terminal electrode configured to connect the first sensor electrodes and the 5integrated circuit and a second terminal electrode configured to connect the second sensor electrodes and the integrated circuit. The suggestion/motivation 
As to Claim 8, depending on Claim 1, Shimizu, Scuderi, Caldwell and Shin fail to disclose wherein the connection electrode is formed in the electrode groove by a plating process or a deposition process. Machida teaches wherein the connection electrode is formed in the electrode groove by a plating process or a deposition process (groove 1503a is the region in which the ground electrode 1406 is formed where the thin metal film 1501 which is exposed on the bottom portion of the groove 1503a by the electroplating method using the thin metal film 1501 as a cathode, thereby forming the electrode pillar 1406b [connection electrode], see ¶ 0190).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Shimizu, Scuderi, Caldwell and Shin with Machida to teach wherein the connection electrode is formed in the electrode groove by a plating process or a deposition process. The suggestion/motivation would have been in order to connect a sense unit to the ground electrodes and the sensor electrode through the interconnection (see ¶ 0130).
9.	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2010/0026532 to Shimizu et al (“Shimizu”) in view of U.S. Patent 8,698,029 to Scuderi et al (“Scuderi”) in further view of U.S. Patent Publication 2003/0121767 to Caldwell in further view of U.S. Patent Publication 2017/0269768 to .
As to Claim 14, depending from Claim 1, Shimizu, Scuderi, Caldwell and Shin fail to disclose a display device and a processor configured to operate the display device according to an input signal input to the touch control device.  
Hagermoser teaches a display device and a processor configured to operate the display device according to an input signal input to the touch control device (the touch sensor being adapted for connecting to a controller capable of using signals generated by the capacitive coupling to interact with displays or other electronic systems of the vehicle, e.g. display; Touch sensors include transparent touch panels that can be disposed over a display so that the display can be viewed through it, see Abstract, ¶ 0002, 0004; touch sensor 110 can generate signals that can be used by controller electronics 120 to communicate information related to the touch input to electronic systems of the vehicle, see ¶ 0025-0026; Fig. 1).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Shimizu, Scuderi, Caldwell and Shin with Hagermoser to teach a display device and a processor configured to operate the display device according to an input signal input to the touch control device. The suggestion/motivation would have been in order to control or otherwise interact with various electronic systems in the vehicle (see ¶ 0019). 
As to Claim 15, depending from Claim 14, Hagermoser teaches wherein the touch control device is installed on 20at least one of a gear box, a steering wheel, and a center fascia (The surface 100 may be the surface of an airbag cover, the surface of a steering wheel, the surface of a dashboard, the surface of a center console or armrest, the surface of a seat or ceiling liner, or the like. A touch sensor 110 is disposed behind the surface 100 such that a touch to surface 100 in a designated area can activate the touch sensor 110, see ¶ 0025; Fig. 1).  
10.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2010/0026532 to Shimizu et al (“Shimizu”) in view of European Patent Publication 940652 to Machida et al (“Machida”) in further view of U.S. Patent 8,698,029 to Scuderi et al (“Scuderi”) in further view of U.S. Patent Publication 2014/0251661 to Cok and in further view of U.S. Patent Publication 2017/0269768 to Shin et al (“Shin”).
As to Claim 16, Shimizu teaches a method for manufacturing a touch control device (rotary input device 2, see ¶ 0002; Fig. 1A), the method comprising: comprising: a base including a metal complex (casing 4, see ¶ 0003; Fig. 1); attaching an overlay to the upper surface of the base (disc-like rotary member 7, see ¶ 0002; Fig. 1A);
Shimizu teaches forming first sensor electrodes on the first electrode grooves; forming second sensor electrodes on the second electrode grooves (in the operation region 2A [touch area of the base] there are formed recesses 8, for example, at eight positions, respectively. In these recesses 8 there are disposed eight electrodes 6a, 6b, 6c, . . . , 6h [electrode grooves], respectively, see ¶ 0003; Fig. 1B; human body serves as a grounding member producing an electrostatic capacitance C between the finger 3 and any one or adjacent ones of the electrodes 6a to 6h, see ¶ 0007);

Machida teaches forming first electrode grooves and second electrode grooves including a metal complex and via holes (groove 1503a is the region in which the ground electrode 1406 is formed where the thin metal film 1501 which is exposed on the bottom portion of the groove 1503a, see ¶ 0190; ground electrodes 1006 on an interlevel dielectric film 1004 formed on a lower insulating film 1004 on a semiconductor substrate 1001; interconnections are connected to the ground electrodes via through holes formed in the interlevel dielectric film 1004, see ¶ 0128).
Machida teaches forming sensor electrodes on electrode grooves through a plating process or deposition process (groove 1503a is the region in which the ground electrode 1406 is formed where the thin metal film 1501 which is exposed on the bottom portion of the groove 1503a by the electroplating method using the thin metal film 1501 as a cathode, thereby forming the electrode pillar 1406b, see ¶ 0190);
Before the effective filing date of the claimed invention, it would have been in order to modify Shimizu with Machida to teach forming an electrode groove including a metal complex and a via hole; forming a plurality of sensor electrodes on the electrode groove through a plating process or deposition process or forming a connection electrode for connecting the plurality of sensor electrodes 
Shimizu and Machida fail to teach forming first sensor electrodes directly connected to each other; forming second sensor electrodes spaced apart from each other.
Scuderi further teaches forming first sensor electrodes directly connected to each other; forming second sensor electrodes spaced apart from each other (the first portion 206 of the connection element 204 can contact a portion of the electrode 112 exposed in the opening 203, and the second portion 207 of the connection element 204 can contact a portion of the electrode 132 exposed in the opening 208. The third portion 205 of the connection element 204, or at least a portion thereof, can be separated from the connection element 201, from a portion of the substrate surface 191 [first surface of the base] in the gaps 209, 210 between the electrodes 112, 122, 123, 132 and from portions of the electrodes 112, 132 in the vicinity of the edges of the electrodes 112, 132 adjacent the connection element 201, see ¶ 0070; Fig. 2a). 
Before the effective filing date of the claimed invention, it would have been in order to modify Shimizu and Machida with Scuderi to teach forming first sensor electrodes directly connected to each other; forming second sensor electrodes spaced apart from each other. The suggestion/motivation would have been in order to reduce the electrical resistivity of the connection between the electrodes of the second electrode sets (see ¶ 0107).
lower surface of the base for connecting the second sensor electrodes through the via holes.
Caldwell teaches forming a connection electrode on a lower surface of the base (electrodes 60 and integrated control circuits 62…electrical traces 63 [connection electrodes] electrically coupling integrated control circuits 62 to electrodes 60, i.e. formed on the lower surface of the base, see ¶ 0047; Fig. 6A).
 Caldwell does not expressly disclose connection electrodes connecting the second sensor electrodes through via holes. However, Caldwell teaches in Figure 9A, electrical traces 63 connecting electrodes 60 and integrated control circuits 60 where the electrodes 60 are disposed on an upper surface of the substrate 50 [base] (¶ 0050) and further, Fig. 15D illustrates a depression 91 where the electrical traces 63 [connection electrodes] are connected to the electrodes 60 [second sensor electrodes] through the via holes where it could be reasonably interpreted that the electrical traces 63 and electrodes 60 are on different surfaces of substrate 50 (see ¶ 0061).
Before the effective filing date of the claimed invention, it would have been in order to modify Shimizu and Scuderi with Caldwell to teach forming a connection electrode on a lower surface of the base for connecting the second sensor electrodes through the via holes. The suggestion/motivation would have been in order to ensure positive engagement of individual components into an integrated touch switch/control panel assembly (see ¶ 0009).

Cok teaches forming first electrode grooves and second electrode grooves by irradiating a laser on an upper surface of a base (pattern-wise irradiating the metal-suspension film with a laser beam, see ¶ 0007-0008, 0076-0078; Fig. 19, steps 110-120).
Before the effective filing date of the claimed invention, it would have been in order to modify Shimizu, Machida, Scuderi and Caldwell with Cok to teach forming an electrode groove by irradiating a laser on a base. The suggestion/motivation would have been in order to form a conductive wiring pattern (see ¶ 0007).
Shimizu, Machida, Scuderi, Caldwell and Cok fail to disclose an upper surface of the base including a curved surface shape of different curvatures.
Shin teaches an upper surface of the base including a curved surface shape of different curvatures (curved surface of the touch portion 110 may have various curvatures; the touch unit 101 may be coupled to allow the first touch portion 111 having a concave shape to face the upper side or the touch unit 101 may be coupled to allow the second touch portion 112 having a convex shape to face the upper side, see ¶ 0095-0096, 0099; Fig. 12).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Shimizu, Scuderi and Caldwell with Shin to teach wherein the upper surface of the base includes a curved .
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONI N GILES/Examiner, Art Unit 2694 


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694